         Case 5:21-cv-00708 Document 1 Filed 04/21/21 Page 1 of 6 Page ID #:1



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY (Cal. State Bar No. 73493)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          Federal Courthouse, 14th Floor
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
 9        E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14
     UNITED STATES OF AMERICA,                No. 5:21-cv-00708
15
               Plaintiff,                     VERIFIED COMPLAINT FOR FORFEITURE
16
                     v.                       19 U.S.C. § 1595a(c)(1)(A)
17
     TWO CARTONS OF RIFLE SIGHTS,             [CBP]
18
               Defendant.
19

20

21        Plaintiff United States of America brings this claim against

22   defendant Two Cartons of Rifle Sights, and alleges as follows:

23                              JURISDICTION AND VENUE

24        1.    This is an in rem civil forfeiture action brought pursuant

25   to 19 U.S.C. § 1595a(c)(1)(A).

26        2.    This Court has jurisdiction over the matter pursuant to

27   28 U.S.C. §§ 1345 and 1355.

28
        Case 5:21-cv-00708 Document 1 Filed 04/21/21 Page 2 of 6 Page ID #:2



 1        3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.

 2                              PERSONS AND ENTITIES

 3        4.    The plaintiff in this action is the United States of

 4   America.

 5        5.    The defendant in this action is Two Cartons of Rifle Sights

 6   (the “defendant merchandise” or the “rifle sights”) seized on March

 7   28, 2017 by Customs and Border Protection (“CBP”) officers following

 8   its arrival on February 24, 2017 at the United Parcel Service (“UPS”)

 9   Regional Air Hub facility located at Ontario International Airport,

10   3140 Jurupa Street, Ontario, California.

11        6.    The defendant merchandise is currently in the custody of

12   CBP in this District, where it shall remain subject to this Court’s

13   jurisdiction during the pendency of this action.

14        7.    The interests of Kent Wong (“Wong”) may be adversely

15   affected by these proceedings.

16                          FACTS SUPPORTING FORFEITURE

17        8.    On February 24, 2017, merchandise described as “200 PCS
18   ALUMINUM TUBE SAMPLE” (the defendant merchandise) on the shipping
19   invoice and on the UPS shipping/tracking label attached to each

20   shipping box, arrived in the United States from Hong Kong.           The

21   defendant merchandise’s shipping invoice and UPS packaging label

22   declared that the defendant merchandise was aluminum tubing, made in

23   China, with a value of $410.00, consigned to Wong.

24        9.    On February 24, 2017, UPS delivered the defendant

25   merchandise to the UPS Ontario processing facility where a CBP

26   officer conducted an enforcement examination of the defendant

27   merchandise.   A CBP officer examined and identified the defendant

28   merchandise as 200 rifle sights, not aluminum tubing as listed on the


                                            2
        Case 5:21-cv-00708 Document 1 Filed 04/21/21 Page 3 of 6 Page ID #:3



 1   shipping label.   The CBP officer detained the defendant merchandise

 2   and sent images of the rifle sights to the CBP Center for Excellence

 3   and Expertise–Machinery for review and confirmation.

 4        10.   On March 28, 2017, a CBP Import Specialist (“IS”) at the

 5   CEE determined the defendant merchandise described as “aluminum tube

 6   sample” on the shipping invoice was in fact rifle sights.           The CBP IS

 7   determined that the defendant merchandise had a value of $496.71.

 8        11.   On August 31, 2017, a CBP Staff Attorney contacted Wong to

 9   see if Wong was interested in abandoning the seized merchandise.

10   Wong stated that the defendant merchandise was rifle scopes, not

11   aluminum tubing samples.

12        12.   Scopes are placed on top of a rifle and have crystal

13   lenses, one in the front and one in the back of the scope, to amplify

14   images, similar to binoculars.      Rifle scopes often also contain

15   crosshairs in the center.     The defendant merchandise is rifle sights

16   because the defendant merchandise does not contain lenses.

17        13.   Rifle sights such as the defendant merchandise are intended

18   more for assault weapons rather than recreational weapons.

19        14.   A Specialist with the Bureau of Alcohol, Tobacco, Firearms

20   and Explosives also confirmed that the defendant merchandise was rear

21   aperture/rear peep rifle sights that are enumerated on the U.S.

22   Munitions Import List and would require completion of an ATF

23   Application and Permit for Importation of Firearms, Ammunition and

24   Implements of War, but that such items are not importable if the

25   items are from China.

26        15.   In addition, the shipping label for the defendant

27   merchandise stated that the defendant merchandise was classified

28   under the Uniform Tariff Schedule as HTSUS code 761699900.           There is


                                            3
        Case 5:21-cv-00708 Document 1 Filed 04/21/21 Page 4 of 6 Page ID #:4



 1   no such HTSUS code.    However, the code used by the importer appears

 2   to refer to HTSUS code 7616.99.5190, for “aluminum tube sample.”          The

 3   merchandise should have been classified as “rifle sights,” HTSUS code

 4   9305.20.8060.a.

 5                             FIRST CLAIM FOR RELIEF

 6        16.   Plaintiff United States incorporates by reference the

 7   allegations of paragraphs 1 through 15 above as though fully set

 8   forth herein.

 9        17.   Based on the above, plaintiff alleges that there is

10   probable cause to believe that the defendant merchandise is

11   merchandise introduced or attempted to be introduced into the United

12   States of America in violation of 18 U.S.C. § 542 (entry of goods by

13   means of false statements) and § 545 (smuggling goods into the United

14   States).   The defendant merchandise is therefore subject to

15   forfeiture pursuant to 19 U.S.C. § 1595a(c)(1)(A).

16                             SECOND CLAIM FOR RELIEF

17        18.   Plaintiff United States hereby incorporates by reference
18   the allegations of paragraphs 1 through 15 above as though fully set
19   forth herein.

20        19.   Based on the above, plaintiff alleges that there is

21   probable cause to believe that the defendant is merchandise

22   introduced or attempted to be introduced into the United States of

23   America in violation of 18 U.S.C. § 541 (entry of goods falsely

24   classified).    The defendant merchandise is therefore subject to

25   forfeiture pursuant to 19 U.S.C. § 1595a(c)(1)(A).

26        WHEREFORE, plaintiff United States of America prays:

27        (a)   that due process issue to enforce the forfeiture of the

28   defendant merchandise;


                                            4
        Case 5:21-cv-00708 Document 1 Filed 04/21/21 Page 5 of 6 Page ID #:5



 1        (b)   that due notice be given to all interested parties to

 2   appear and show cause why forfeiture should not be decreed;

 3        (c)   that this Court decree forfeiture of the defendant

 4   merchandise to the United States of America for disposition according

 5   to law; and

 6        (d)   for such other and further relief as this Court may deem

 7   just and proper, together with the costs and disbursements of this

 8   action.

 9   DATED: April 21, 2021               TRACY L. WILKISON
                                         Acting United States Attorney
10                                       BRANDON D. FOX
                                         Assistant United States Attorney
11                                       Chief, Criminal Division
                                         STEVEN R. WELK
12                                       Assistant United States Attorney
                                         Chief, Asset Forfeiture Division
13

14                                         /s/ Brent A. Whittlesey___
                                         BRENT A. WHITTLESEY
15                                       Assistant United States Attorney
                                         Asset Forfeiture Section
16
                                         Attorneys for Plaintiff
17                                       UNITED STATES OF AMERICA

18

19

20

21

22

23

24

25

26

27

28


                                            5
      Case 5:21-cv-00708 Document 1 Filed 04/21/21 Page 6 of 6 Page ID #:6




 1                                 VERIFICATION
 2        I, Lee M. Baxley, hereby declare that:

 3        1.   I am a Fines, Penalties, & Forfeiture Officer with Customs

 4   and Border Protection.

 5        2.   I have read the above Verified Complaint for Forfeiture and
     know its contents.   It is based upon my own personal knowledge and
 6
     reports provided to me by law enforcement agents.
 7
          3.   Everything contained in the Complaint is true and correct,
 8
     to the best of my knowledge and belief.
 9
          I declare under penalty of perjury that the foregoing is true
10
     and correct.
11
          Executed on April 20, 2021, in Los Angeles, California.
12
13                                        LEE M BAXLEY Digitally signed by LEE M BAXLEY
                                                       Date: 2021.04.20 10:59:14 -07'00'
                                          _____________________________
14                                        LEE M. BAXLEY
                                          Fines, Penalties & Forfeitures
                                          Officer
15                                        U.S. Customs and Border Protection
16

17

18

19

20

21

22

23

24

25

26
27

28
